Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 3/18/2022.	
2.	Claims 1-20 are pending in this application.  Claims 1 and 11 are independent claims. In the instant Amendment, claims 1 and 11 were amended. This action is made Final.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurz (US 2014/0236579) in view of Tsongas et al (“Tsongas” US 2013/0238612).

Regarding claim 1, Kurz discloses a system for automated analysis of business intelligence comprising: 
a query interface configured to receive a natural language user input (see the Abstract; e.g. A digital device and a method for parsing a query, in particular a natural language query, and retrieving results from possibly multiple data sources such as relational databases or the Semantic Web); 
a natural language understanding processor comprising a parser and interpreter to determine a user intent (see paragraph [0190]-[0193] The output of the tokenizer--i.e., the tokens of the term sequence with the highest probability--is then transferred to the semantic interpreter 71 of parser 7) and generate an intermediate query (see paragraphs [0110] and [0164] where the intermediate query and is discussed) and further based on a context manager (see paragraph [0164] if the query is related to information about a natural person, relevant information may be found in a social network); 
a query processor configured to translate the intermediate query to a database query and execute the database query against a database (see paragraph [0219]; e.g., the intermediate query is translated into the particular query language of the chosen knowledge database, e.g. SQL); and 
a presentation interface configured to generate a result output that comprises results of the database query in natural language (see paragraphs [0024]-[0026], [0169] and [0219]; e.g., a natural language query is received and parsed; a graph is generated that expresses the query in terms of a graph where nodes represent resources and 

Kurz does not expressly disclose a context manager processor configured to track user interaction with the generated result output, perceive an interest of the user with one or more portions of the generated results based at least on the scrolling speed of the user through the generated results, and further refine the generated results based on the perceived interest.
However, Tsongas discloses a context manager processor configured to track user interaction with the generated result output, perceive an interest of the user with one or more portions of the generated results based at least on the scrolling speed of the user through the generated results, and further refine the generated results based on the perceived interest (see paragraphs [0031]-[0036]; user interactions are monitored by detecting user search speed and refining output results based on the detected search speed). It would have been obvious to an artisan before the effective filing date of the present invention to include Tsongas’ teachings in Kurz’ user interface in an effort to provide a more user-friendly interface that saves user time by refining search results for a query based on one or more user interactions.

Regarding claim 2, Kurz discloses wherein the query interface is provided on an electronic device (see fig 19, 133). 



Regarding claim 4, Kurz discloses wherein the interpreter is in communication with the context manager and a concept mapper that receives inputs from a domain concept ontology and an acronym dictionary (see paragraph [0052] where ontologies are discussed). 

Regarding claim 5, Kurz discloses wherein the natural language understanding processor applies one or more entitlements to generate the intermediate query (inherent feature since security is well known in the art). 

Regarding claim 6, Kurz discloses wherein the database query is a SQL query (see paragraphs [0026], [0110] and [0219]). 

Regarding claim 7, Kurz discloses wherein the query processor further parses one or more graph nodes and relationships to generate the database query (see paragraphs [0026] and [0110]; e.g., the generated semantic graph is employed to generate a valid database query appropriate for the database, such as SQL). 



Regarding claim 9, Kurz discloses wherein one or more user actions associated with the result output are tracked (inherent feature since smart phones are notoriously known for monitoring user interactions). 

Regarding claim 10, Kurz discloses wherein the one or more user actions comprises scrolling speed (inherent feature since smart phones are notoriously known for monitoring scrolling speed). 

	Claims 11-20 are similar in scope to claims 1-11, respectively, and are therefore rejected under similar rationale.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174